DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 09/15/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. ("High-Detectivity Multilayer MoS2 Phototransistors with Spectral Response from Ultraviolet to Infrared", Adv. Mater. vol. 24, no. 43, pp. 5832-5836, November 8, 2012) in view of Butler et al. (US 5,821,598) and Hu et al. ("Origin of the Ultrafast Response of the Lateral Photovoltaic Effect in Amorphous MoS2/Si Junctions", "ACS Applied Materials & Interfaces", Vol. 9, No. 21, pp. 1-7, 9 May 2017).
Regarding claim 1, Choi discloses a photoelectric detector  (see pp. 5832-5836) comprising: 
a substrate (Al2O3 and/or Silicon layer, fig. 2a), 
a MoS2 semiconductor layer located on the substrate (fig. 2a), and
a first Au/Ti electrode and a second Au/Ti electrode, spaced apart from each other (see fig. 2a) and electrically connected to the MoS2 semiconductor layer respectively (see fig. 2a) 
However, Choi does not explicitly disclose that an electrical signal detector configured to detecting changes of photocurrent or voltage of the MoS2 semiconducting layer, and the MoS2  semiconductor layer comprises an amorphous MoS2 sheet.
Butler discloses a photoelectric detector (see fig. 2a and 7:28-8:63) wherein an electrical signal detector (integrated circuit 7a that sends electrical signal, 7:47-51), which  is connected to electrodes (3) via connector leads (4) and conducting pillars (5), configured to detect changes of photocurrent or voltage of a semiconducting layer (2) of the photoelectric detector.
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the electrical signal detector as taught by Butler in the device of Choi  for detecting changes in the electrical properties of said semiconducting layer, as shown by Butler.
Hu discloses a photodetector (see Abstract) wherein the semiconductor layer comprises amorphous MoS2 sheet (see fig. 6, page 5).  Hu disclose that amorphous MoS2 sheet absorbs light 405-808 nm (broad spectrum) as shown in Figure 4, and also amorphous MoS2 sheet is more easily formed on large area silicon than monocrystalline MoS2 sheet. 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used amorphous MoS2 sheet as taught by Hu to form the semiconductor layer of Choi such that broad spectrum of light can be absorbed and also that the semiconductor layer is formed with ease. 

Regarding claim 2, Choi as modified by Hu discloses that the amorphous MoS2 sheet absorbs light having wavelength in a range of 405-808 nm (as shown in Figure 4 of Hu), which corresponds to a bandgap of 1.53 eV (when wavelength is 808 nm) to 3.06 eV (when wavelength is 405 nm).  Thus, the bandgap is more than 0.196 eV, which reads on instant claimed at least 0.196 eV.
 Regarding claim 3, Choi as modified by Hu discloses that the amorphous MoS2 sheet absorbs light having wavelength in a range of 405-808 nm (as shown in Figure 4 of Hu), which is within the claimed range of 345-6340 nm.

Regarding claim 4, Hu further discloses a thickness of the MoS2 semiconductor layer is 15 nm (see page 4, left column), which is within the claimed range of 10-150 nm.

Regarding claim 5, it is noted that instant claim is a product by process claim that requires the MoS2 sheet to be fabricated by magnetron sputtering in a magnetron sputtering device, and a radio-frequency power of the magnetron sputtering device to be in a range of 350 W to 450 W.  However, claimed process steps is directed to formation of a product by a process, which does not further define the structure of the claimed device. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP §2113. See also In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985). There is no difference evident between the photoelectric detector of Choi as modified and that of the instant claims and those taught by the prior art as described above.

Regarding claim 6, Choi as modified by Butler further discloses that the MoS2 semiconductor layer, the first electrode, the electrical signal detector (7a, fig. 2a of Butler) and the second electrode are sequentially connected in said order to form a circuit loop (fig. 2a of Choi as modified by Butler to include signal detector 7a forms the circuit loop) (see fig. 2a of Butler).

Regarding claim 7, Choi as modified by Butler further discloses that the electrical signal detector (7a) comprises a power supply and an ammeter (8:47-64 of Butler); the power supply is configured to provide a bias voltage for the MoS2 semiconductor layer (Choi as modified by Butler, see 8:47-64 of Butler), and the ammeter is configured to detect a change of photocurrent in the circuit loop (fig. 2a and 8:47-64 of Butler).

Regarding claim 8, Choi as modified by Butler further discloses that the electrical signal detector (7a) comprises a power supply and a voltmeter (8:47-64 of Butler); the power supply is configured to provide a bias voltage for the MoS2 semiconductor layer (Choi as modified by Butler, see 8:47-64 of Butler), and the voltmeter is configured to detect a voltage change in the MoS2 semiconductor layer (fig. 2a and 8:47-64 of Butler).

Regarding claim 9, Choi further discloses that each of the first electrode and the second electrode is a composite structure of Au and Ti (see fig. 2a).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268. The examiner can normally be reached M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/GOLAM MOWLA/            Primary Examiner, Art Unit 1721